DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed on September 1, 2020, is acknowledged by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9574679. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent No. 9574679 narrowly states the claim limitations for the instant application.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,760,706. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent No. 10,760,706 narrowly states the claim limitations for the instant application.
Claim Rejections - 35 USC § 112
Amendment to the claims filed on February 4, 2016, have obviated the necessity of the 112 first paragraph or 112(a) rejection regarding claims 5 which was raised in the office action mailed on November 9, 2015.
Amendment to the claims filed on February 4, 2016, have obviated the necessity of the 112 second paragraph or 112(b) rejection regarding claims 5 and 9
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 4, 6, and 13 recite the phrases of “greater than or equal to”. These values vague and ambiguous because they generalize the values.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7 and 9-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sumner et al. (US 6,533,243).
Regarding claim 1, Sumner discloses an automatic fluid shut off device (1), comprising: a float (not pictured at end of rod 50) disposed in a fluid catch basin (basin for water heater 60) attached to a first end (lower end of rod) of a rod (50) movable in a direction of rising fluid in the catch basin; a second rod end (upper end 51 of rod 50) extending to a fluid supply base (water supply line 4) and terminating adjacent to a restrained latch arm end (42 is end of latch arm 20), the latch arm end (20) configured to be pivotably (pivot about opening 21) displaceable upon a force by the second rod end (51) in response to a rising fluid in the catch basin; the latch arm (20) pivotably connected to a shut-off valve (2); and the shut off valve (2) retained in an open position while the latch arm (20) is restrained, and under a rotational force to close the shut-off valve (2) upon a release of the latch arm (20) in response to the force by the second rod end (51). (Sumner fig. 2; and col. 2 lines 11-50).


    PNG
    media_image1.png
    667
    465
    media_image1.png
    Greyscale

SUMNER – FIGURE 2
Regarding claim 2, Sumner discloses the latch arm (20) is restrained by a latch arm retention notch (between stops 22 and 23) extending downward and inward at about a 3.5 degree angle (latch arm 20 is bent where it is retained at opening 21). (Sumner fig. 2; and col. 2 lines 11-50). 
Regarding claim 3, Sumner discloses a buoyancy force of the float is up to about 680 gms against the latch arm (20) and the rotational force against the shut-off valve (2) is greater than or equal to 8000 gms. (Sumner fig. 2; and col. 2 lines 11-50). Sumner discloses a buoyancy force and a torsional spring rotational force. The claims recite both of these forces in broad terms by using the phrases of “up to about” and “is at least”.
Regarding claim 4, Sumner discloses the rotation force is supplied by a torsion spring (35). (Sumner fig. 2; and col. 2 lines 11-50).
Regarding claim 5, Sumner discloses the torsion spring (35) has first (32) and second (33) ends generally in parallel and wherein the first torsion spring end (32) is connected to a handled (30) rotatably attached to the shut-off valve (2) and the second torsion spring end (tail 33 of torsion spring 35) is attached to a base (element 30 is attached to base 4). (Sumner fig. 2; and col. 2 lines 11-50).
Regarding claim 6, Sumner discloses the torsion spring (35) is formed from music wire with a diameter of about 3 mm. (Sumner fig. 2; and col. 2 lines 11-50).
Regarding claim 7, Sumner discloses the shut-off valve (2) is a 19 mm diameter four bolt, quarter-turn ball valve. (Sumner fig. 2; and col. 2 lines 11-50). Sumner discloses a ball valve which is sized for the conduit which it is opening and closing. Therefore, the diameter of the ball valve is dependent on the size of the conduit. (Sumner fig. 2; and col. 2 lines 11-50).
Regarding claim 9,
Regarding claims 10-13, if a prior art device (Sumner), in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the device will perform the claimed process. See MPEP 2112.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumner, as applied to claim 1 above, in view of Lowe (US 7,174,912).
Regarding claim 8, Sumner discloses the base and latch arm. Sumner substantially discloses the invention as claimed, except an acetal polymer.
Lowe teaches a base and a latch arm are acetal polymer. (Sumner col. 10, lines 64-66).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the base and latch arm, as disclosed by Sumner, by using acetal polymer for the material, as taught by Lowe, for the purpose of using a material that would not corrode with water.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwarzbek et al. US 10,760,706 and Schwarzbek et al. US 9,574,679.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753